Matter of Grayson R.V. (Jessica D.) (2022 NY Slip Op 02743)





Matter of Grayson R.V. (Jessica D.)


2022 NY Slip Op 02743


Decided on April 22, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 22, 2022

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, AND BANNISTER, JJ. (Filed Apr. 22, 2022.) 


MOTION NO. (910/21) CAF 20-00966.

[*1]IN THE MATTER OF GRAYSON R.. ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, PETITIONER-RESPONDENT; JESSICA D., RAYMOND J., KIMBERLY K., RESPONDENTS-APPELLANTS, AND DAVID P., RESPONDENT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER Motion for reargument or leave to appeal to the Court of Appeals denied.